— Action by plaintiff, a former agent of defendant Bion Exhibits, Inc., to recover as against said defendant commissions alleged to have been earned, the reasonable value of services performed, and damages for an alleged unlawful discharge, and as against the other named defendants for damages alleged to have resulted from a conspiracy to induce the defendant Bion to breach its contract with plaintiff. Plaintiff appeals from an order insofar as it denies a, general discovery and inspection of the hooks and records of the defendants Bion Exhibits, Inc., and John Arthur Exhibitions, Inc. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Adel, Wenzel, MacCrate and Beldock, JJ., concur.